NO. 07-08-0161-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                      MAY 27, 2008

                         ______________________________

                CHARLOTTE WELCH, INDIVIDUALLY AND AS
         REPRESENTATIVE OF THE ESTATE OF L.V. WELCH, APPELLANT

                                            V.

                    PINNACLE TECHNOLOGIES, INC., APPELLEE
                       _________________________________

            FROM THE 415TH DISTRICT COURT OF PARKER COUNTY;

         NO. CV-05-1676; HONORABLE GRAHAM QUISENBERRY, JUDGE
                     _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant, Charlotte Welch, perfected an appeal from the trial court’s summary

judgment. Welch has now filed a motion to dismiss her appeal and has conformed to the

requirements of Rule 10.1 of the Texas Rules of Appellate Procedure. This disposition is

authorized by Rule 42.1(a)(1) and 43.2(f) of the Texas Rules of Appellate Procedure.

Finding the motion complies with the requirements of Rules 10.1 and 42.1(a), we dismiss

the appeal. Further, the court will tax costs against Welch. TEX . R. APP. P. 42.1(d).
      Having disposed of this appeal at Welch’s request, we will not entertain a motion

for rehearing and our mandate shall issue forthwith.




                                        Per Curiam




                                           2